

115 HR 6761 IH: Open Access to Courts Act of 2018
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6761IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Cicilline introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Judicial Conference to provide electronic public access to exhibits in Federal cases,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Open Access to Courts Act of 2018. 2.Electronic Public Access to Exhibits in Federal Cases (a)In GeneralNot later than 2 years after the date of enactment of this Act, and except as provided in subsection (b), the Judicial Conference of the United States shall establish a pilot program to ensure that exhibits in Federal cases before 5 Federal courts selected by the Judicial Conference and any additional Federal court that elects to participate are accessible through such online portal as the Judicial Conference may designate for the pilot program established under this Act.
 (b)Exemption from Electronic Public AccessThis Act shall not apply to the following exhibits: (1)Exhibits that cannot be digitized.
 (2)Exhibits concerning matters that are exempt from disclosure under section 552(b) of title 5, United States Code.
 (3)Exhibits exempt from disclosure under Rule 25(a)(5) of the Federal Rules of Appellate Procedure. (4)Exhibits exempt from disclosure under Rule 5.2 of the Federal Rules of Civil Procedure.
 (5)Exhibits exempt from disclosure under Rule 49.1 of the Federal Rules of Criminal Procedure. (6)Exhibits exempt from disclosure under Rule 9037 of the Federal Rules of Bankruptcy Procedure.
 (7)Exhibits that have been sealed by the presiding judge. (8)Exhibits that a presiding judge determines the public disclosure of which would likely interfere with a fair trial or otherwise the due administration of justice.
 (9)Exhibits that are otherwise exempt from public disclosure under any other provision of Federal or State law.
				(c)Applicability of Exemption
 (1)In GeneralThe determination of the applicability of subsection (b) to an exhibit shall be made by the presiding judge. With respect to the applicability of the exemption described in paragraph (2), (3), (4), (5), or (6) of subsection (b), the presiding judge must determine that it is reasonably foreseeable that the disclosure of the exhibit would harm an interest protected by the relevant provision.
 (2)Redacted ExhibitsWith respect to an exhibit exempted from disclosure under subsection (b)(2), any reasonably segregable portion of the exhibit shall be made available on the online portal established under subsection (a), in accordance with the procedures described at the end of section 552(b) of title 5, United States Code.
 (3)Descriptive NotationWith respect to an exhibit exempted from disclosure under paragraph (1), (2), (3), (4), (5), (6), or (9) of subsection (b), a descriptive notation of the exhibit shall be made available, consistent with any requirement under law regarding limitation on disclosure, on the online portal established under subsection (a).
 3.RulemakingThe Judicial Conference of the United States may promulgate such regulations as may be necessary to implement this Act.
 4.DefinitionsFor purposes of this Act: (1)DigitizedThe term digitized means converted into a digital form that can be processed by a computer.
 (2)ExhibitThe term exhibit means a document, record, or other tangible object introduced as evidence during a trial, and that, in accordance with the Federal Rules of Evidence, is identified or authenticated, and admitted into the record, and does not include any portion of such document, record, or tangible object that was not so admitted.
 (3)Presiding judgeThe term presiding judge means the magistrate or judge presiding over the court proceeding concerned. In proceedings in which more than 1 judge participates, the presiding judge shall be the senior active judge so participating or, in the case of a circuit court of appeals, the senior active circuit judge so participating, except that in en banc sittings of any United States circuit court of appeals, the presiding judge shall be the chief judge of the circuit whenever the chief judge participates.
			5.Termination; report
 (a)TerminationThis Act and the pilot program established under this Act shall terminate on the date that is 4 years after the date of enactment of this Act.
 (b)ReportNot later than one year after the termination of the pilot program established under this Act, the Federal Judicial Center shall submit to the Judicial Conference of the United States, Congress, and any other appropriate Federal agency or office, a report that contains the results of the pilot program, along with any recommendations for improving public electronic access to Federal court exhibits.
			